Citation Nr: 1501959	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral upper extremity disability, claimed as peripheral neuropathy, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess to 20 percent for diabetes mellitus with erectile dysfunction.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent of peripheral neuropathy of the left lower extremity.





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for a skin disability and bilateral upper extremity neuropathy, and entitlement to increased ratings for right and left lower extremity peripheral neuropathy are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has not required regulation of activities.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.119, Diagnostic Code 7913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in December 2006, April 2007, and July 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, most recently in August 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that the Veteran is already receiving special monthly compensation for the loss of use of a creative organ as a result of diabetes with erectile dysfunction.  There is no evidence showing any loss of any part of the penis or testicles, complete atrophy of either testicle, or deformity of the penis that would warrant the assignment of any additional rating for erectile dysfunction.  38 C.F.R. § 4.115b (2014).  Peripheral neuropathy of the lower extremities is also separately rated.  Thus, the only question is whether he is entitled to a rating in excess of 20 percent under Diagnostic Code 7913.  

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reaction requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  The criteria are conjunctive, not disjunctive.  Thus, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  Regulation of activities is defined by Diagnostic Code 7913 as requiring the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

A March 2004 VA treatment record shows that the Veteran reported that he had been watching his diet and increasing exercise.

A July 2007 VA examination report shows that the Veteran was initially diagnosed with Diabetes in 2002.  The Veteran reported symptoms of polyuria, occasional increase in thirst, diarrhea, occasional chest pain, and shortness of breath.  The examiner reported that the Veteran did not have any ketoacidosis or hypoglycemic reactions.  The Veteran also had no hospitalizations for ketoacidosis or hypoglycemic reactions during the past year.  The Veteran did not follow a restricted diet and did not report any significant weight loss or gain.  The examiner reported that the Veteran did not restrict his activities on account of the diabetes but was prescribed oral medication for treatment.  It was noted that the Veteran visited his diabetic care provider once every three months.  

A November 2012 VA treatment note shows that the Veteran was directed to continue to administer himself insulin at bed time and increase exercise.

An August 2014 VA examination report shows that the Veteran had an official diabetes mellitus type II diagnosis.  The examiner noted that treatment consisted of oral hypoglycemic agents and one insulin injection per day.  The Veteran reported symptoms since the last VA examination that consisted of monitoring his blood sugar twice a day.  The examiner reported that the Veteran did not require regulation of activities as part of the medical management of diabetes mellitus.  The examiner also reported that the Veteran visited his diabetic care provided less than two times per month for episodes of ketoacidosis or hypoglycemia.  The Veteran was also found not to have any hospitalizations for ketoacidosis or hypoglycemia over the past 12 months.  The examiner reported that the Veteran did not have any unintentional weight loss or loss of strength attributable to diabetes mellitus.  Also noted by the examiner was that the Veteran did have diabetic peripheral neuropathy and diabetic retinopathy.  

Initially, the Board notes that the medical evidence of record shows that the Veteran takes insulin for diabetes mellitus through injections of insulin and oral hypoglycemic agents.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires a restriction or regulation of his activities, a criterion that is specifically required for the next higher rating for diabetes mellitus.  

The Board notes that during the entire period of appeal the Veteran has been treated and examined by varying medical professional and at no time have they prescribed that the Veteran regulate physical activities to manage diabetes.  While the Veteran has reported some limitations walking, those limitations were not prescribed by a medical professional.  The term regulation of activities is not merely the fact that the Veteran's diabetes impacts his daily functioning.  Rather the diagnostic code specifically requires that a claimant avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  It is clear that the term regulation of activities should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition.  In this case, it is clear from the entire record that the Veteran has not been informed by a medical professional to limit physical activity.  In fact, VA medical personnel in November 2012 suggested the Veteran increase his exercise.  Also of note is that two VA examiners have specifically indicated that the Veteran did not need to regulate his activities to manage diabetes in July 2007 and August 2014.  Therefore, an increased rating is not warranted because medical advised regulation of activities is not shown.  The Board finds that the opinions of the VA examiners outweigh that of the Veteran because of the greater expertise and training of the VA examiners, who were medical doctors.

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Moreover he is not competent to determine whether a regulation of activity is required to manage diabetes mellitus.  Such a diagnosis and treatment prescription requires medical training and specialized medical experience which the Veteran has not shown he possesses.  Moreover, competent evidence concerning the nature and extent of the Veteran's diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated.  The Board finds that evidence from medical examiners and providers is the most persuasive and outweighs the Veteran's statements in support of his claim.

The Board finds that the increased rating claim must be denied.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires regulation of activities, as that term is defined in the applicable regulation, at any time during the rating period, or that he requires visits to a diabetic care provider more than twice per month.  Accordingly, the Board concludes that the symptoms more closely approximate the criteria for the currently assigned 20 percent rating.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating for any of the disabilities considered.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's diabetes mellitus such as increased thirst, fatigue, and monitoring his blood sugar are contemplated by the applicable schedular rating criteria.  38 C.F.R. § 4.119 (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Examiners and private physicians have conducted examinations of the Veteran's diabetes mellitus.  38 C.F.R. § 4.119 (2014).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  The evidence also does not show frequent hospitalization or marked interference with employment due to diabetes mellitus.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for diabetes mellitus and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess to 20 percent for diabetes mellitus with erectile dysfunction is denied.




REMAND

A claimant has a right to compliance with the directives in a remand from the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  In the July 2014 remand, the Board requested that VA provide the Veteran a medical examination.  The Board requested that the examiner provide an opinion as to whether it is at least as likely as not that any skin disability was incurred during a period of active service, or aggravated by service-connected disabilities.

At an August 2014 VA examination, the examiner diagnosed mild onychomycosis of the bilateral toes.  The examiner noted that it was less likely than not due to or a result of service.  However, the provided rationale noted that based upon an examination and all available documents, the Veteran's skin condition was not cooraborated to have incurred in or its otherwise related to the Veteran service.  The Board finds that rationale is inadequate as the examiner merely restated the diagnosis and findings of the examination report and provided a wholly conclusory opinion.  Therefore, the remand instructions were not completed and the Board must remand again to avoid prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

In the July 2014 remand, the Board requested that a medical examination be provided to ascertain whether claimed condition of peripheral neuropathy of the bilateral upper extremities, also claimed as carpal tunnel syndrome, was incurred in or related to active service.  The examiner noted that it was less likely than not that any peripheral neuropathy or carpal tunnel syndrome of the upper extremities were the result of the Veteran's military service.  However, the provided rationale noted that based upon an examination and all available documents, the Veteran's peripheral neuropathy and carpal tunnel were not cooraborated to have incurred in or its otherwise related to the Veteran service.  The Board finds that this rationale is inadequate as the examiner merely restated a the diagnosis and findings of the examination report and provide a wholly conclusory opinion.  The Board also finds that the examiner did not acknowledge the July 2007 diagnosis of carpal tunnel syndrome by a VA examiner.  Therefore, the remand instructions were not completed and the Board must remand again to avoid prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

With regard to the claims for higher ratings peripheral neuropathy of the left and right lower extremities, the Veteran contends that those disabilities have worsened and are of greater severity than rated by the currently assigned disability ratings. The Board notes that the Veteran was last provided a VA examination to address the severity of peripheral neuropathy of the bilateral lower extremities in July 2007, approximately seven years ago.  Unfortunately, the July 2014 remand did not explicitly provide directives for those issues.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected peripheral neuropathy of the left and the right lower extremities, more contemporaneous examinations are warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him, to determine the nature and etiology of any diagnosed skin disability, to include onychomycosis of the toenails and eczema.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, to specifically include onychomycosis of the toenails and eczema, was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides?  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).     Please provide the rationale for the opinion.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin condition, to specifically include onychomycosis of the toenails and eczema, is proximately due to or caused by a service-connected disability?  Please provide the rationale for the opinion.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin condition, to specifically include onychomycosis of the toenails and eczema, is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability?  Please provide the rationale for the opinion.

2.  Schedule the Veteran for a VA examination to with an examiner that has not previously examined him to determine the nature and etiology of any diagnosed right and left upper extremity neuropathy and carpal tunnel syndrome.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left or right upper extremity disability, to include carpal tunnel syndrome or peripheral neuropathy, was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides.  The examiner should specifically provide an opinion for the diagnosed carpal tunnel syndrome and acknowledge the July 2007 diagnosis from a previous VA examination report.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).    Please provide the rationale for the opinion.

b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral upper extremity peripheral neuropathy or carpal tunnel syndrome, is proximately due to or caused by a service-connected disability?  Please provide the rationale for the opinion.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral upper extremity peripheral neuropathy or carpal tunnel syndrome, is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.  Please provide the rationale for the opinion.

3.  Schedule the Veteran for a VA examination with an examiner that has not previous examined him to assess the current severity of right and left lower extremity peripheral neuropathy.  The examiner must review the claims file and must note that review in the report.  The specific nerves affected in the Veteran's right and left lower extremities must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe and explain the basis for that distinction based on findings and any test results.  If complete paralysis is found, the examiner should state what finding led to that conclusion.  A complete rationale for all opinions should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


